Title: To Benjamin Franklin from Lord Howe, 16 August 1776
From: Howe, Rear Adm. Richard, Viscount
To: Franklin, Benjamin


Eagle off Staten Island Augt. the 16: 1776.
I am sorry my worthy friend, that it is only on the assurances you give me of my having still preserved a place in your esteem, that I can now found a pretension to trouble you with a reply to your favour of the 21st. past. 
I can have no difficulty to acknowledge that the powers I am invested with, were never calculated to negociate a reunion with America, under any other description than as subject to the crown of Great Britain. But I do esteem those powers competent, not only to confer and negotiate with any gentlemen of influence in the Colonies upon the terms, but also to effect a lasting peace and reunion between the two countries; were the temper of the Colonies such as professed in the last petition of the Congress to the King. America would have judged in the discussion how far the means were adequate to the end; both for engaging her confidence and proving our integrity. Nor did I think it necessary to say more in my public declaration; not conceiving it could be understood to refer to peace, on any other conditions but those of mutual interest to both countries, which could alone render it permanent.
But as I perceive from the tenor of your letter, how little I am to reckon upon the advantage of your assistance for restoring that permanent union which has long been the object of my endeavours, and which I flattered myself when I left England would be in the compass of my power; I will only add, that as the dishonour to which you deem me exposed by my military situation in this country, has effected no change in your sentiments of personal regard towards me; so shall no difference in political points alter my desire of proving how much I am your sincere and obedient humble Servant
Howe
To Dr. Franklin
